NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3105-18T2

LINDA LITTON,

          Plaintiff-Respondent,

v.

YEHUDA BEN LITTON,

     Defendant-Appellant.
___________________________

                   Submitted November 5, 2020 – Decided December 4, 2020

                   Before Judges Fuentes and Whipple.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County, Docket
                   No. FM-1374-08.

                   Senoff & Enis, attorneys for appellant (Michael J.
                   Gunteski, on the brief).

                   Respondent has not filed a brief.

PER CURIAM

          Defendant Yehuda Ben Litton appeals the Family Part's February 8, 2019,

order denying his post-judgment motions, which largely reiterated previous
assertions that the matrimonial arbitration award his former spouse received was

procured by corruption, fraud, or other undue means. Defendant also argues that

the award from Rabbi Mendel Epstein and the other two Beth Din panelists was

in violation of N.J.S.A. 2A:23B-23 because of Epstein's corrupt and biased

practices. We affirm.

      We have previously addressed these allegations in Litton v. Litton, A-

0750-15 (App. Div. Feb. 17, 2017) (slip op. at 1), cert. denied, 230 N.J. 569

(2017), wherein we affirmed the Family Part's order denying defendant's relief,

noting that "[t]here is no evidence plaintiff paid Rabbi Epstein to obtain a higher

arbitration award." Litton, slip op. at 4. Because of this, we held that "the

motion to vacate the arbitration award was properly denied." Ibid.

      Currently, defendant seeks another bite at the apple.          He filed the

November 9, 2018, motion asking the court to vacate all support arrears and

associated enforcement measures while reinstating his passport because, he

argues, "the award was procured by corruption, fraud, or other undue means."

Alternatively, defendant requested a plenary hearing, $500,000 in attorney's

fees, relief from enforcement of his obligations by authorities, closure of his

support account in the probation office, removal of any attorney's fees award

from the reach of creditors through bankruptcy by considering them support,


                                                                           A-3105-18T2
                                        2
opening an account for his reimbursement as noted above and any other relevant

equitable relief. The court denied all of these requests due to insufficient

evidence or mootness. The reasons given by the trial court are explained in the

November 9 order. After recounting the salient factual and procedural history,

Judge Patricia Carney wrote:

            [D]efendant provided no proof of [his] allegation[s] nor
            that same was a factor in his [a]rbitration proceeding .
            . . . In addition, defendant certifies that he served Rabbi
            Epstein with [d]emands for [a]dmissions in a
            companion civil case for tort and civil damages, but
            Rabbi Epstein failed to respond. Defendant then sent a
            second set of [d]emands for [a]dmissions, on May 2,
            2018, essentially demanding that Rabbi Epstein admit
            to colluding with plaintiff to rule against defendant
            during the arbitration proceeding. Rabbi Epstein
            responded to the vast majority of the questions
            indicating that he had "insufficient knowledge" to
            answer. In addition, the Appellate Division found that
            defendant offered no proof that the award decided by
            the rabbinical panel was procured by fraud or
            corruption, or based upon the partiality of the
            arbitrators. Or that the [r]abbi had a financial or
            personal interest in the arbitration award. There was no
            evidence the plaintiff paid Rabbi Epstein to obtain a
            higher award. Moreover, the [a]rbitration proceedings
            in this matter occurred over [ten] years ago. Further, as
            stated above, in 2015 the defendant sought to vacate the
            [a]rbitration [award] on the same grounds. Same was
            denied by the trial court and affirmed by the Appellate
            Division in 2017[,] citing the defendant's failure to
            provide any evidence the [a]rbitration [a]ward was the
            product of fraud or coercion by Rabbi Epstein and no
            causal link between the parties' arbitration decision and

                                                                          A-3105-18T2
                                        3
             Rabbi Epstein's charges. The [c]ourt found that the
             charges against Rabbi Epstein, even if convicted[,] did
             not cast doubt on the [a]rbitration [a]ward. Moreover,
             the arbitration was conducted by a panel, the [a]ward
             was unanimous[,] and only Rabbi Epstein had
             subsequently been charge[d] with unrelated criminal
             conduct. Additionally, the [c]ourt found that the
             reduction of the defendant's child support obligation
             was not sufficient proof of bias or corruption to warrant
             a plenary hearing. Consequently, defendant's support
             arrears shall not be vacated.

      The court also denied all of defendant's other requests because defendant

had not set forth a sufficient factual or legal basis for the relief requested.

      This appeal followed.

      When reviewing an arbitration award, New Jersey appellate courts "owe

no special deference to the trial court's interpretation of the law and the legal

consequences that flow from the established facts."           Yarborough v. State

Operated Sch. Dist. of City of Newark, 455 N.J. Super. 136, 139 (App. Div.

2018) (citing Town of Kearny v. Brandt, 214 N.J. 76, 92 (2013)). Thus, we

"review the trial court's decision on a motion to vacate an arbitration award de

novo." Ibid. (citing Minkowitz v. Israeli, 433 N.J. Super. 111, 136 (App. Div.

2013)).

      Defendant argues he made prima facie showing of fraud. To this end,

defendant contends that "the findings of the Beth Din in the within matter were


                                                                             A-3105-18T2
                                         4
false" and "plaintiff, through Rabbi Epstein, had an intention to rely on the

fraudulent findings in order to support and confirm a support obligation that was

impossible to meet."

      Defendant does not outline a specific ground for his allegation of fraud,

nor does he carry his "heavy burden". Del Piano v. Merrill Lynch, Pierce,

Fenner & Smith Inc., 372 N.J. Super. 503, 510 (App. Div. 2004). Defendant

alleges that because "Rabbi Epstein built an empire and a criminal enterprise

based upon kidnapping, fraud, intimidation and corruption specifically and

exclusively in matters of religious divorces" that the award in his case must have

been affected. However, this reads as, and is, a bald assertion that we rejected

in his previous appeal.

      Defendant contends that because Rabbi Epstein was convicted of criminal

actions related to divorce proceedings, the award here must have been the

product of corruption. While recounting the circumstances of Rabbi Epstein's

arrest and conviction, again, defendant concludes by determining that "the Beth

Din was run by a convicted criminal and certainly did not find the truth in this

matter." We also rejected this argument in his previous appeal.

      To bolster his position, defendant offers that Rabbi Epstein was served

with [d]emands for [a]dmission under Rule 4:22-1 in a "[c]ivil [c]ase filed


                                                                          A-3105-18T2
                                        5
against him." However, these are within an unrelated suit against Rabbi Epstein

and others.

      Rule 4:22-1 does allow "a party" to serve upon "any other party" a written

request for admission, "for the purpose of the pending action only." R. 4:22-1.

Here, there are only two parties to the action, Linda and Yehuda B. Litton. Rabbi

Epstein is not a party to this matter, and accordingly, the admissions do not assist

defendant here.

      Defendant's other arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-3105-18T2
                                         6